Case 2:18-cv-01522-JAD-BNW Document 80 Filed 11/12/19 Page 1 of 2




                                         AND ORDER



                                              ECF No. 80
Case 2:18-cv-01522-JAD-BNW Document 80 Filed 11/12/19 Page 2 of 2




                                     ORDER

      Based on the parties' stipulation [80] and good cause appearing, IT IS HEREBY
   ORDERED that the claims against Defendant Robert C. Stevens are DISMISSED
   with prejudice, each party to bear its own fees and costs.

                                        _________________________________
                                                          ____
                                                             _ _______   _ __
                                                                           ____
                                                                             _ ___
                                        U.S. District Judgee Je
                                                             Jennifer
                                                              ennnniiffer A. Do
                                                                             D
                                                                             Dorse
                                                                             Dorsey
                                                                               o
                                        Dated: November 16, 2019
